
	
		I
		111th CONGRESS
		1st Session
		H. R. 1820
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mrs. Davis of
			 California (for herself, Mr.
			 Waxman, Mr. Berman,
			 Mr. Filner,
			 Mr. Costa,
			 Ms. Zoe Lofgren of California,
			 Ms. Woolsey,
			 Ms. Matsui,
			 Mr. Becerra,
			 Mrs. Tauscher,
			 Mr. Baca, Mr. McNerney, Mr.
			 Honda, and Mr. Stark)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To redesignate the facility of the United States Postal
		  Service located at 2777 Logan Avenue in San Diego, California, as the
		  Cesar E. Chavez Post Office.
	
	
		1.Cesar E. Chavez Post
			 Office
			(a)RedesignationThe
			 facility of the United States Postal Service located at 2777 Logan Avenue in
			 San Diego, California, and known as the Southeastern Post Office, shall be
			 known and designated as the Cesar E. Chavez Post Office.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Cesar E. Chavez Post Office.
			
